DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/26/2022
Applicant's election with traverse of claims 1-8 in the reply filed on 07/26/2022 is acknowledged.  The traversal is on the ground(s) that “[c]laim 9 draws to a manufacturing method of a semiconductor device according to claim 1” and “[n]o search and/or examination burden will be caused if both of the Inventions Group I and II are considered in the prosecution”.  This is not found persuasive because the application contains claims directed to a product (Group I invention including claims 1-8) and a process of making (Group II invention including claims 9-13).
The inventions of Group I and Group II are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group I invention as claimed can be made by another and materially different process from that of Group II invention, namely one in which etching the substrate to form a well-region trench and 10performing epitaxy in the well-region trench to form a well region is not required, and a well region in a substrate can be formed by a different method (e.g., ion implantation method).
The invention of Group I is classified in class: H01L29/7825, 0865, 1095, 66704, 0696, 7831. 
The invention of Group I is classified in class: H01L 21/20, 02636, 02293,02634; H01L 21/0475, 31055, 31116, 31056, 31122, 304-3046.
The inventions of Group I and Group II have separate classifications and require a different field of search, and the different field of search is evidence of serious burden when a search for one of the inventions would not likely result in finding art pertinent to the other invention(s). For example, searching different main groups/sub-groups or electronic resources, or employing different search queries, even though the inventions are classified together. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search, restrictions for examination purposes is indicated as proper.
The requirement is still deemed proper and is therefore made FINAL.
Note that where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106024858 A to Ge et al. (published on 10/12/2016, hereinafter Ge).
With respect to Claim 1, Ge discloses a semiconductor device (e.g., LDMOS device) (Ge, Figs. 1, 4, Abstract, page 3, Example 1 and Example 3), comprising:
       a substrate (1) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3);
      a drift region (5), located on the substrate (1);
      a drain-end doped region (14) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3), located at one end of an upper surface of the drift region (5) in a first direction (e.g., an X direction);
       a well region (e.g., P well 4), located at another end of the upper surface of the drift region (5), wherein said another end is opposite to the drain-end doped region in the first direction (e.g., the X direction);
       a source-end doped region (e.g., 72 and 9) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3), located in the well region (4);
       a gate structure (e.g., planar gate structure 13/12 and trench gate structure 10/11) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3), which is located at the well region (4), and forms a channel region (e.g., a plurality of channels including a channel under the planar gates  and along sidewalls of the trench gates) at a position from the well region (4) to the drift region (5), wherein a channel direction of the channel region is the first direction (e.g., the X direction) of the drift region, the channel region is located between the source-end doped region (72) and the drain-end doped region (14), and is in contact with the source-end doped region (72),
       wherein, the source-end doped region (72/9) comprises at least one first doped region (72) and at least one second doped region (9) of opposite doping types, a doping type (e.g., N type) of the drift region (5) is same with a doping type of the drain-end doped region (e.g., N+ type region 14), a doping type (e.g., N type) of said at least one first doped region (e.g., N+ type region 72) is same with the doping type of the drain-end doped region (14), said at least one first doped region (72) and said at least one second doped region (9) are linearly distributed in a second direction (e.g., a Z direction) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3) and alternately connected, wherein the second direction (e.g., the Z direction) is perpendicular to the first direction (e.g., the X direction) on the upper surface of the drift region (5), and each one of said at least one first doped region (72) (Ge, Figs. 1-2, 4) is located corresponding to the channel region.
Regarding Claim 2, Ge discloses the semiconductor device according to claim 1. Further, Ge discloses the semiconductor device, wherein a number of said at least one first doped region (72) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3) is two.
Regarding Claim 3, Ge discloses the semiconductor device according to claim 1. Further, Ge discloses the semiconductor device, wherein a channel width (e.g., under the planar gate 12/13) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3) of the channel region matches a size of said at least one first doped region (72).
Regarding Claim 4, Ge discloses the semiconductor device according to claim 1. Further, Ge discloses the semiconductor device, wherein the gate structure (e.g., planar gate 12/13 and trench gate 10/11) comprises: at least one trench gate (10/11) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3) located in the well region (4), wherein a number (e.g., 2) of said at least one -3- trench gate (10/11) matches a number (e.g., 2) of said at least one second doped region (9).
Regarding Claim 5, Ge discloses the semiconductor device according to claim 4. Further, Ge discloses the semiconductor device, wherein the gate structure (e.g., planar gate 12/13 and trench gate 10/11) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3) further comprises: at least one planar gate (e.g., planar gate 12/13), a number of which is matched with the number of said at least one first doped region (72) of a source end, wherein said at least one planar gate (12/13) covers on the channel region.
Regarding Claim 6, Ge discloses the semiconductor device according to claim 4. Further, Ge discloses the semiconductor device, wherein on a contact surface between the gate structure (e.g., planar gate 12/13 and trench gate 10/11) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3) and the source-end doped region (72/9), a pattern of each one of said at least one trench gate (10/11) extends into a pattern of a corresponding one of said at least one first doped region (72).
Regarding Claim 7, Ge discloses the semiconductor device according to claim 6. Further, Ge discloses the semiconductor device, wherein on the contact surface between the gate structure (e.g., planar gate 12/13 and trench gate 10/11) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3) and the source-end doped region (72/9), a pattern of each one of said at least one second doped region (9) is located in a pattern of a corresponding one of said at least one trench gate (10/11), and the pattern of each one of said at least one first doped region (72) is in contact with the pattern of a corresponding one of said at least one second doped region (9).
Regarding Claim 8, Ge discloses the semiconductor device according to claim 1. Further, Ge discloses the semiconductor device, wherein the doping type of said at least one first doped region (72) (Ge, Figs. 1-2, 4, p. 3, Exs. 1 and 3) is N type, and the doping type of said at least one second doped region (9) is P type.



Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,888,732 to Denison et al. (hereinafter Denison).
With respect to Claim 1, Denison discloses a semiconductor device (e.g., lateral DEMOS device) (Denison, Figs. 2A, 2F, 4, Col. 1, lines 31-64; Col. 2, lines 43-60; Col. 4, lines 62-67; Col. 5, lines 1-47; Col. 6, lines 54-61; Col. 8, lines 26-67; Col. 9, lines 1-67; Col. 10, lines 1-17), comprising:
       a substrate (10) (Denison, Figs. 2A, 2F, 4, Col. 1, lines 31-64; Col. 8, lines 26-67; Col. 9, lines 1-67);
      a drift region (14) (Denison, Figs. 2A, 2F, 4, Col. 1, lines 31-64; Col. 9, lines 27-31), located on the substrate (10);
      a drain-end doped region (20) (Denison, Figs. 2A, 2F, 4, Col. 1, lines 31-64; Col. 9, lines 13-16), located at one end of an upper surface of the drift region (14) in a first direction (e.g., a horizontal direction in Figs. 2A, 2F, 4);
       a well region (e.g., P type body region 16) (Denison, Figs. 2A, 2F, 4, Col. 1, lines 31-64; Col. 5 lines 12-19), located at another end of the upper surface of the drift region (14), wherein said another end is opposite to the drain-end doped region (20) in the first direction (e.g., the horizontal d direction);
       a source-end doped region (e.g., n+ source 18 and p+ contact region 19) (Denison, Figs. 2A, 2F, 4, Col. 4, lines 63-67; Col. 5 lines 5-11; Col. 7, lines 47-50; Col. 9, lines 13-18), located in the well region (16);
       a gate structure (e.g., planar gate electrode 22 between the dielectric stripes 122 in Fig. 4 and trench gate structure in gate trenches 415) (Denison, Figs. 2A, 2F, 4, Col. 1, lines 31-64; Col. 5 lines 1-47; Col. 8, lines 26-44; Col. 9, lines 2-12), which is located at the well region (16), and forms a channel region (e.g., a plurality of channels including (i) a vertical channel portion as in Figs. 2A, 2F; (ii) a channel portion along the sidewalls of the gate trenches 415 parallel to the source-drain axis; and (iii) an additional lateral surface channel portion under the planar gate electrode 22 located between the dielectric stripes 122, as in Fig 4) (Denison, Figs. 2A, 2F, 4, Col. 9, lines 2-12) at a position from the well region (16) to the drift region (14), wherein a channel direction of the channel region is the first direction (e.g., the horizontal direction) of the drift region (14), the channel region is located between the source-end doped region (18) and the drain-end doped region (20), and is in contact with the source-end doped region (18),
       wherein, the source-end doped region (18/19) comprises at least one first doped region (18) and at least one second doped region (19) of opposite doping types, a doping type (e.g., N type) of the drift region (14) is same with a doping type of the drain-end doped region (e.g., N+ type region 20), a doping type (e.g., N type) of said at least one first doped region (e.g., N+ type region 18) is same with the doping type of the drain-end doped region (20), said at least one first doped region (18) and said at least one second doped region (19) are linearly distributed in a second direction (e.g., a vertical direction in Fig. 4) (Denison, Figs. 2A, 2F, 4, Col. 7, lines 46-50; Col. 8, lines 26-46) and alternately connected, wherein the second direction (e.g., the vertical direction in Fig. 4) is perpendicular to the first direction (e.g., the horizontal direction in Fig. 4) on the upper surface of the drift region (14), and each one of said at least one first doped region (18) is located corresponding to the channel region (e.g., (iii) an additional lateral surface channel portion under the planar gate electrode 22 located between the dielectric stripes 122, as in Fig 4) (Denison, Figs. 2A, 2F, 4, Col. 9, lines 2-12).
Regarding Claim 2, Denison discloses the semiconductor device according to claim 1. Further, Denison discloses the semiconductor device, wherein a number of said at least one first doped region (e.g., n+ source regions 18 between the p+ contact regions 19) (Denison, Figs. 2A, 2F, 4, Col. 7, lines 46-50; Col. 8, lines 26-46) is two or more.
Regarding Claim 3, Denison discloses the semiconductor device according to claim 1. Further, Denison discloses the semiconductor device, wherein a channel width of the channel region (e.g., (iii) an additional lateral surface channel portion under the planar gate electrode 22 located between the dielectric stripes 122, as in Fig 4) (Denison, Figs. 2A, 2F, 4, Col. 9, lines 2-12) matches a size of said at least one first doped region (e.g.,  n+ source regions 18 between the p+ contact regions 19).
Regarding Claim 4, Denison discloses the semiconductor device according to claim 1. Further, Denison discloses the semiconductor device, wherein the gate structure (e.g., 22) comprises: at least one trench gate (e.g., gate electrode 22 in the gate trench 415) (Denison, Figs. 2F, 4, Col. 8, lines 26-44; Col. 9, lines 2-12) located in the well region (16), wherein a number of said at least one -3- trench gate (415) matches a number of said at least one second doped region (e.g., p+ contact regions 19).
Regarding Claim 5, Denison discloses the semiconductor device according to claim 4. Further, Denison discloses the semiconductor device, wherein the gate structure (e.g., 22) further comprises: at least one planar gate (e.g., the planar gate electrode 22 located between the dielectric stripes 122, as in Fig 4) (Denison, Figs. 2A, 2F, 4, Col. 8, lines 26-44; Col. 9, lines 2-12), a number of which is matched with the number of said at least one first doped region (e.g.,  n+ source regions 18 between the p+ contact regions 19) of a source end, wherein said at least one planar gate (22) covers on the channel region (e.g., (iii) an additional lateral surface channel portion under the planar gate electrode 22 located between the dielectric stripes 122, as in Fig 4) (Denison, Figs. 2A, 2F, 4, Col. 9, lines 2-12).
Regarding Claim 8, Denison discloses the semiconductor device according to claim 1. Further, Denison discloses the semiconductor device, wherein the doping type of said at least one first doped region (e.g., n+ type region 18) (Denison, Figs. 2A, 2F, 4, Col. 1, lines 31-64; Col. 7, lines 46-50; Col. 8, lines 26-46) is N type, and the doping type of said at least one second doped region (e.g., p+ type contact region 19) is P type.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,888,732 to Denison in view of Ge (CN 106024858 A).
Regarding Claim 6, Denison discloses the semiconductor device according to claim 4. Further, Denison does not specifically disclose that on a contact surface between the gate structure and the source-end doped region, a pattern of each one of said at least one trench gate extends into a pattern of a corresponding one of said at least one first doped region. However, Ge teaches the semiconductor device, wherein on a contact surface between the gate structure (e.g., planar gate 12/13 and trench gate 10/11) (Ge, Figs. 1-2, 4, p. 3, Examples 1 and 3) and the source-end doped region (72/9), a pattern of each one of said at least one trench gate (10/11) extends into a pattern of a corresponding one of said at least one first doped region (72). Further, Ge teaches that forming three-gate structure including the trench gate structure and the planar gate provides a plurality of channels including transverse and longitudinal to increase channel density and improve current, and to reduce specific on-resistance (Ge, Figs. 1-2, 4, p. 3, Exmp. 1, paragraph 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Denison by forming three-gate structure including trench gates and planar gates as taught by Ge to have the semiconductor device, wherein on a contact surface between the gate structure and the source-end doped region, a pattern of each one of said at least one trench gate extends into a pattern of a corresponding one of said at least one first doped region in order to increase channel density and improve current, and reduce specific on-resistance (Ge, Abstract, p. 3, Exmp. 1, paragraph 2).
Regarding Claim 7, Denison in view of Ge discloses the semiconductor device according to claim 6. Further, Denison discloses the semiconductor device, wherein on the contact surface between the gate structure (415) and the source-end doped region, a pattern of each one of said at least one second doped region (e.g., p+ type contact region 19) (Denison, Figs. 2A, 2F, 4, Col. 1, lines 31-64; Col. 7, lines 46-50; Col. 8, lines 26-46) is located in a pattern of a corresponding one of said at least one trench gate (415), and the pattern of each one of said at least one first doped region (e.g.,  n+ source regions 18 between the p+ contact regions 19) is in contact with the pattern of a corresponding one of said at least one second doped region (19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891